
	

113 HR 4564 IH: Equity Crowdfunding Improvement Act of 2014
U.S. House of Representatives
2014-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4564
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2014
			Mr. McHenry (for himself and Mr. Garrett) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the Jumpstart Our Business Startups Act to improve the crowdfunding provisions, and for
			 other purposes.
	
	
		1.Short titleThis Act may be cited as the Equity Crowdfunding Improvement Act of 2014.
		2.Crowdfunding
			(a)Repeal of existing lawThe CROWDFUND Act is hereby repealed and the provisions of law amended by such Act are revived or
			 restored as if such Act had not been enacted.
			(b)New crowdfunding lawThe Jumpstart Our Business Startups Act is amended—
				(1)by inserting after title II the following:
					
						IIIEntrepreneur Access to Capital
							301.Crowdfunding exemption
								(a)In generalSection 4(a) of the Securities Act of 1933 (15 U.S.C. 77d(a)(6)) is amended by adding at the end
			 the following:
									
										(6)transactions involving the offer or sale of securities by an issuer, provided that—
											(A)the aggregate amount sold within the previous 12-month period in reliance upon this exemption is—
												(i)$3,000,000, as such amount is adjusted by the Commission to reflect the annual change in the
			 Consumer Price Index for All Urban Consumers published by the Bureau of
			 Labor Statistics, or less; or
												(ii)if the issuer provides potential investors with audited financial statements, $5,000,000, as such
			 amount is adjusted by the Commission to reflect the annual change in the
			 Consumer Price Index for All Urban Consumers published by the Bureau of
			 Labor Statistics, or less;
												(B)the aggregate amount sold to any investor who is not an accredited investor in reliance on this
			 exemption within the previous 12-month period does not exceed the greater
			 of—
												(i)$5,000, as such amount is adjusted by the Commission to reflect the annual change in the Consumer
			 Price Index for All Urban Consumers published by the Bureau of Labor
			 Statistics;
												(ii)10 percent of the investor’s annual income; or
												(iii)10 percent of the investor’s net worth;
												(C)in the case of a transaction involving an intermediary between the issuer and the investor, such
			 intermediary complies with the requirements under section 4A(a);
											(D)if the aggregate amount sold within the previous 12-month period in reliance upon this exemption
			 is—
												(i)$500,000 or less, the issuer provides potential investors with financial statements that have been
			 certified by the principal executive officer of the issuer to be true and
			 complete in all material respects; and
												(ii)more than $500,000 and less than $3,000,000, the issuer provides potential investors with financial
			 statements that have been reviewed by a public accountant who is
			 independent of the issuer, using professional standards and procedures for
			 such review; and
												(E)at the time such securities are issued, the issuer is a corporation..
								(b)Requirement on intermediariesThe Securities Act of 1933 (15 U.S.C. 77a et seq.) is amended by inserting after section 4 the
			 following:
									
										4A.Requirements on intermediaries with respect to crowdfunding transactions
											(a)Requirements on intermediariesFor purposes of section 4(a)(6), a person acting as an intermediary in a transaction involving the
			 offer or sale of securities shall comply with the requirements of this
			 subsection if the intermediary—
												(1)registers with the Commission as—
													(A)a broker; or
													(B)a person acting as an intermediary who does not—
														(i)offer investment advice or recommendations;
														(ii)explicitly solicit purchases, sales, or offers to buy particular securities offered or displayed on
			 its website or portal;
														(iii)directly compensate employees, agents, or other persons for direct sale of securities displayed or
			 referenced on its website or portal; or
														(iv)manage, possess, or otherwise handle investor funds or securities;
														(2)warns investors, including on the intermediary's website used for the offer and sale of such
			 securities, of the speculative nature generally applicable to investments
			 in startups, emerging businesses, and small issuers, including risks in
			 the secondary market related to illiquidity;
												(3)warns investors that they are subject to the restriction on sales requirement described under
			 subsection (d);
												(4)takes reasonable measures to reduce the risk of fraud with respect to such transaction;
												(5)provides the Commission with the intermediary's physical address, website address, and the names of
			 the intermediary, the chief officer of the intermediary (or person
			 fulfilling a similar role), and any employee of the intermediary
			 responsible for the intermediary’s direct compliance with the securities
			 laws (as defined under section 3 of the Securities Exchange Act of 1934),
			 and updates such information with the Commission within 6 business days of
			 such information changing;
												(6)provides the Commission with continuous investor-level access to the intermediary's website;
												(7)requires each potential investor to answer questions demonstrating—
													(A)an understanding of the level of risk generally applicable to investments in startups, emerging
			 businesses, and small issuers;
													(B)an understanding of the risk of illiquidity; and
													(C)such other areas as the Commission, in consultation with self-regulatory organizations (as defined
			 in section 3 of the Securities Exchange Act of 1934), may determine
			 appropriate by rule or regulation;
													(8)requires the issuer to state a target offering amount and a deadline to reach the target offering
			 amount and ensure the third party custodian described under paragraph (11)
			 withholds offering proceeds until—
													(A)aggregate capital raised from investors other than the issuer is no less than 100 percent of the
			 target offering amount; and
													(B)the issuer has complied with all requirements under this section;
													(9)carries out a background check on the executive officers, directors, and shareholders with 15
			 percent or more voting control of the issuer (or persons fulfilling
			 similar roles) to ensure such persons would not meet the disqualification
			 provisions adopted in accordance with section 926 of the Dodd-Frank Wall
			 Street Reform and Consumer Protection Act;
												(10)provides the Commission and potential investors with notice of the offering, not later than the
			 first day securities are offered to potential investors, including—
													(A)the issuer's name, legal status, physical address, and website address;
													(B)the names of the executive officers, directors, and shareholders with 15 percent or more voting
			 control of the issuer (or persons fulfilling similar roles);
													(C)the intended use of the proceeds of the offering; and
													(D)the target offering amount and the deadline to reach the target offering amount;
													(11)outsources cash functions to a qualified third party custodian, such as a broker or dealer
			 registered under section 15(b)(1) of the Securities Exchange Act of 1934
			 or an insured depository institution;
												(12)maintains such books and records as the Commission determines appropriate;
												(13)makes available on the intermediary's website a method of communication that permits the issuer and
			 investors to communicate with one another;
												(14)provides the Commission with a notice upon completion of the offering, which shall include the
			 aggregate offering amount and the number of purchasers; and
												(15)does not offer investment advice.
												(b)Verification of investor informationFor purposes of section 4(a), an intermediary may rely on a certification by an investor as to—
												(1)the investor’s status as an accredited investor; and
												(2)with respect to an unaccredited investor, the investor’s annual income, net worth, and the
			 aggregate amount of securities sold to the investor in reliance on the
			 exemption provided by section 4(a) within the previous 12-month period.
												(c)Information Available to StatesThe Commission shall make the notices described under subsections (a)(10) and (a)(14) and the
			 information described under subsection (a)(5) available to the States.
											(d)Restriction on SalesNewly issued securities purchased in a transaction made in reliance on section 4(a)(6) may not be
			 resold by any person during the 1-year period beginning on the date of
			 original purchase, unless such securities are sold to—
												(1)the issuer of such securities; or
												(2)an accredited investor.
												(e)Requirement for use of intermediaries when selling to unaccredited investorsWith respect to a transaction described under section 4(a)(6), an issuer may only enter into a
			 transaction with an unaccredited investor through the use of an
			 intermediary, and any resale of a security originally issued in reliance
			 on section 4(a)(6) may only be made with an unaccredited investor through
			 the use of an intermediary.
											(f)Rules of construction
												(1)No registration as brokerWith respect to a transaction either made pursuant to section 4(a)(6) or involving the resale of a
			 security originally issued pursuant to section 4(a)(6) and involving an
			 intermediary, such intermediary shall not be required to register as a
			 broker under section 15(a)(1) of the Securities Exchange Act of 1934
			 solely by reason of participation in such transaction.
												(2)Right to select transactionsAn intermediary may select in which transactions to serve as an intermediary, and such selection
			 shall not be considered investment advice or subject the intermediary to
			 regulation under the Investment Advisers Act of 1940.
												(3)Right to terminate transactionAn intermediary may review the transaction and terminate the transaction at any time if—
													(A)in carrying out the intermediary’s due diligence under the transaction, the intermediary determines
			 that termination is appropriate;
													(B)the intermediary is able to return all funds provided by potential investors; and
													(C)the custodian has not transferred the offering proceeds to the issuer.
													(4)No preclusion of other capital raisingNothing in this section or section 4(a)(6) shall be construed as preventing an issuer from raising
			 capital through securities offerings made in reliance on other exemptions
			 from registration.
												.
								(c)RulemakingNot later than 120 days after the date of the enactment of this title, the Securities and Exchange
			 Commission shall issue such rules as may be necessary to carry out section
			 4A of the Securities Act of 1933. In issuing such rules, the Commission
			 shall consider the costs and benefits of the action.
								(d)DisqualificationNot later than 120 days after the date of the enactment of this title, the Securities and Exchange
			 Commission shall by rule or regulation establish disqualification
			 provisions under which an issuer shall not be eligible to utilize the
			 exemption under section 4(a)(6) of the Securities Act of 1933 based on the
			 disciplinary history of the issuer or its predecessors, affiliates,
			 officers, directors, or persons fulfilling similar roles. The Commission
			 shall also establish disqualification provisions under which an
			 intermediary shall not be eligible to act as an intermediary in connection
			 with an offering utilizing the exemption under section 4(a)(6) of the
			 Securities Act of 1933 based on the disciplinary history of the
			 intermediary or its predecessors, affiliates, officers, directors, or
			 persons fulfilling similar roles. Such provisions shall be substantially
			 similar to the disqualification provisions contained in the regulations
			 adopted in accordance with section 926 of the Dodd-Frank Wall Street
			 Reform and Consumer Protection Act (15 U.S.C. 77d note).
								(e)Treatment of crowdfunding investment companiesSection 3(c) of the Investment Company Act of 1940 (15 U.S.C. 80a–3(c)) is amended by adding at the
			 end the following:
									
										(15)Any person substantially all of whose business is confined to investing in securities purchased in
			 a transaction made in reliance on section 4(a)(6) of the Securities Act of
			 1933..
								302.Exclusion of crowdfunding investors from shareholder capSection 12(g)(5) of the Securities Exchange Act of 1934 (15 U.S.C. 78l(g)(5)) is amended—
								(1)by striking (5) For the purposes; and inserting the following:
									
										(5)Definitions
											(A)In generalFor the purposes; and
								(2)by adding at the end the following:
									
										(B)Exclusion for persons holding certain securitiesFor purposes of this subsection, securities originally issued in transactions described under
			 section 4(a)(6) of the Securities Act of 1933 shall neither be deemed to
			 be nor counted towards the definition of held of record..
								303.Preemption of State law
								(a)In generalSection 18(b)(4) of the Securities Act of 1933 (15 U.S.C. 77r(b)(4)) is amended—
									(1)by redesignating subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively; and
									(2)by inserting after subparagraph (B) the following:
										
											(C)section 4(a)(6);.
									(b)Clarification of the Preservation of State Enforcement Authority
									(1)In generalThe amendments made by subsection (a) relate solely to State registration, documentation, and
			 offering requirements, as described under section 18(a) of the Securities
			 Act
			 of 1933 (15 U.S.C. 77r(a)), and shall have no impact or limitation on
			 other State authority to take enforcement action with regard to an issuer,
			 intermediary, or any other person or entity using the exemption from
			 registration provided by section 4(a)(6) of such Act.
									(2)Clarification of state jurisdiction over unlawful conduct of intermediaries, issuers, and
			 custodiansSection 18(c)(1) of the Securities Act of 1933 is amended by striking with respect to fraud or deceit, or unlawful conduct by a broker or dealer, in connection with
			 securities or securities transactions. and inserting the following:
										, in connection with securities or securities transactions, with respect to—(A)fraud or deceit;
											(B)unlawful conduct by a broker or dealer; and
											(C)with respect to a transaction described under section 4(a)(6), unlawful conduct by an intermediary,
			 issuer, or custodian..
									; and
				(2)in the table of contents for such Act by amending the items relating to title III to read as
			 follows:
					
						
							TITLE III—Entrepreneur Access to Capital
							Sec. 301. Crowdfunding exemption.
							Sec. 302. Exclusion of crowdfunding investors from shareholder cap.
							Sec. 303. Preemption of State law..
				
